 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.23 Filed 03/23/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 TONYA E. BOSTIC,

      Plaintiff,                                         Case No. 2:21-cv-10419-PDP-EAS

 v.

 MICHAEL ANDREWS &                                       Honorable Judge Paul D. Borman
 ASSOCIATES, LLC,

      Defendant.

                        FIRST AMENDED CLASS ACTION COMPLAINT

        NOW COMES TONYA E. BOSTIC (“Plaintiff”), individually, and on behalf of all others

similarly situated, by and through her undersigned counsel, complaining of MICHAEL

ANDREWS & ASSOCIATES, LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et. seq.

        2.         “The FDCPA was enacted to ‘eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Adams v. JPMorgan Chase Bank, N.A., 2017 U.S.

App. LEXIS 12218, at *9 (6th Cir. 2017).

                                    JURISDICTION AND VENUE

        3.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.



                                                    1
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.24 Filed 03/23/21 Page 2 of 11




        4.      Venue in the Eastern District of Michigan is proper pursuant to 28 U.S.C.

§1391(b)(1) because Defendant resides in this judicial district.

                                             PARTIES

        5.      Plaintiff is a natural person whom at all times relevant resided in Charlotte, North

Carolina.

        6.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3).

        7.      Defendant is a debt collection agency that specializes in the collection of debt owed

to third parties.

        8.      Defendant maintains its principal place of business at 26261 Evergreen Road, Suite

350, Southfield, Michigan 48076.

        9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt, and (2) it regularly collects or

attempts to collect debts owed or due or asserted to be owed or due another.

                                  FACTUAL ALLEGATIONS

        10.     In July 2016, Plaintiff obtained a vehicle loan from First Investors Financial

Services (“First Investors”).

        11.     Plaintiff obtained the loan for personal and family purposes.

        12.     In 2019, Plaintiff was unable to keep up with the payments on the loan and

voluntarily surrendered the vehicle to First Investors.

        13.     The vehicle was subsequently liquidated, leaving an alleged deficiency balance of

$5,239.52 (“subject debt”).

        14.     At some point, First Investors sold or assigned the subject debt to Autovest, LLC

(“Autovest”).

                                                  2
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.25 Filed 03/23/21 Page 3 of 11




        15.     On August 5, 2020, Autovest sent Plaintiff a dunning letter alleging that Plaintiff

owes $5,239.52 as of August 5, 2020.

        16.     The correspondence was the initial communication between Plaintiff and Autovest

and advised Plaintiff of her dispute rights under the FDCPA. See 15 U.S.C. §1692g

        17.     Shortly thereafter, Autovest placed the subject debt with Defendant for collection.

        18.     On August 24, 2020, Plaintiff sent a letter to Autovest (1) disputing the subject

debt; (2) requesting validation of the subject debt, and (3) requesting that Autovest cease any credit

reporting until the subject debt is validated (“dispute letter”).

        19.     Upon information and belief, Autovest forwarded Plaintiff’s dispute letter to

Defendant.

        20.     Autovest did not respond to Plaintiff’s dispute letter.

        21.     Despite Plaintiff’s dispute of the subject debt and Autovest’s failure to validate the

subject debt, Defendant attempted to collect the subject debt by placing collections calls to

Plaintiff’s cellular phone.

        22.     During one answered call, Plaintiff advised Defendant that she disputed the subject

debt with Autovest and requested that the collection calls cease.

        23.     In response, Defendant’s representative advised Plaintiff that Defendant was

allowed to continue its collection efforts until the subject debt was paid.

        24.     True to its word, Defendant continued placing collection calls to Plaintiff in an

effort to collect the subject debt.

        25.     On January 8, 2021, in an effort to further harass Plaintiff and to compel payment

on the subject debt, Defendant accessed Plaintiff’s Experian credit report through a “hard inquiry.”



                                                   3
    Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.26 Filed 03/23/21 Page 4 of 11




                                             DAMAGES

         26.     Defendant’s harassing conduct resulted in significant harm to Plaintiff.

         27.    Specifically, Defendant’s credit inquiry is a “hard inquiry,” which adversely

impacts a consumer’s credit score. 1

         28.    Accordingly, Plaintiff’s credit score was adversely impacted by Defendant’s “hard

inquiry.”

         29.    Defendant’s “hard inquiry” will remain on Plaintiff’s Experian credit report until

February 2023.

         30.    Defendant could have easily accessed Plaintiff’s credit report through a “soft

inquiry,” which does not adversely impact a consumer’s credit score.

         31.    However, Defendant knowingly accessed Plaintiff’s credit report through a “hard

inquiry” for the sole purpose of compelling payment on the subject debt as Defendant’s “hard

inquiry” had the natural consequence of leading Plaintiff to believe that Defendant will continue

harming Plaintiff’s credit score by conducting “hard inquiries” until the debt is paid.

         32.    As a result of Defendant’s conduct, Plaintiff suffered various types of damages,

including: invasion of privacy; reduced credit score; mental anguish and emotional distress; time

wasted monitoring her credit reports; the increased risk of personal injury resulting from the

distraction caused by the unwanted phone calls; decreased daily productivity; and aggravation that

accompanies unwanted telephone calls and abusive collection practices in general.




1
 Hard inquiries adversely impact a consumer’s credit score. “Credit Checks: What are credit inquiries and
how they affect your FICO Score?” MyFICO, www.myfico.com/credit-education/credit-reports/credit-
checks-and-inquiries. (last accessed February 23, 2021)

                                                   4
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.27 Filed 03/23/21 Page 5 of 11




       33.     Concerned with Defendant’s escalating conduct, Plaintiff retained counsel to

compel Defendant to cease its unfair and abusive conduct.

                                     CLASS ALLEGATIONS

       34.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       35.     Upon information and belief, Defendant systematically accesses consumers’ credit

reports through a “hard inquiry” in an effort to compel payment on consumer debts that it is

collecting on behalf of a third party.

       36.     Defendant’s systematic practice of accessing consumers’ credit reports for the sole

purpose of compelling payment is patently unfair and abusive as the “hard inquiries” damage the

consumers’ credit scores.

       37.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

       All persons within the United States (1) whom have had their consumer credit
       report(s) obtained by Defendant; (2) through a hard inquiry conducted by
       Defendant; (3) to compel payment on an alleged debt; (4) within the one (1) year
       preceding the date of the original complaint through the date of class certification.

       38.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

its parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Putative Class; (5) the legal representatives, successors or assigns of any such excluded




                                                  5
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.28 Filed 03/23/21 Page 6 of 11




persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

        A.      Numerosity

        39.     Upon information and belief, the members of the Putative Class are so numerous

that joinder of them is impracticable.

        40.     The exact number of the members of the Putative Class is unknown to Plaintiff at

this time and can only be determined through targeted discovery.

        41.     The members of the Putative Class are ascertainable because the class is defined by

reference to objective criteria.

        42.     The members of the Putative Class are identifiable in that their names, addresses,

and telephone numbers could be identified in business records maintained by Defendant.

        B.      Commonality and Predominance

        43.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

        C.      Typicality

        44.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

        D.      Superiority and Manageability

        45.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

        46.     The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

                                                  6
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.29 Filed 03/23/21 Page 7 of 11




         47.   By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         48.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation

         49.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         50.   Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         51.   Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
                        Defendant’s Violations of 15 U.S.C. § 1692d
                (on behalf of Plaintiff and the Members of the Putative Class)

         52.   All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

         53.   Section 1692d of the FDCPA prohibits a debt collector from engaging in any

conduct the natural consequence of which is to harass, oppress, or abuse any person in connection

with the collection of a debt. 15 U.S.C. §1692d

         54.   Defendant violated 15 U.S.C. §1692d by (1) repeatedly placing collection calls to

Plaintiff after Plaintiff requested that the calls cease; and (2) conducting a “hard inquiry” on

Plaintiff’s Experian credit report in an effort to compel payment on the subject debt.



                                                  7
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.30 Filed 03/23/21 Page 8 of 11




       55.     Defendant’s overall conduct of placing unwanted harassing phone calls to Plaintiff

and accessing Plaintiff’s credit report through a “hard inquiry” is objectively harassing and

abusive.

       WHEREFORE, Plaintiff, TONYA E. BOSTIC, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendant, as follows:

       A.      Granting certification of the proposed class, including the designation of Plaintiff
               as the named representative, and the appointment of the undersigned as Class
               Counsel.
       B.      Declaring that the practices complained of herein are unlawful and violate the Fair
               Debt Collection Practices Act.
       C.      Enjoining Defendant from accessing consumer credit reports through a “hard
               inquiry” in an effort to compel payment on the debts that Defendant is collecting
               on behalf of a third party.
       D.      Awarding Plaintiff and the class members actual damages, in an amount to be
               determined at trial, for each of the underlying FDCPA violations.
       E.      Awarding Plaintiff and the class members statutory damages of $1,000.00 for each
               violation of the FDCPA pursuant to 15 U.S.C. §1692k.
       F.      Awarding Plaintiff her reasonable attorney’s fees and costs.
       G.      Awarding any other relief this Honorable Court deems just and proper.


                                          COUNT II:
                         Defendant’s Violations of 15 U.S.C. § 1692f
                (on behalf of Plaintiff and the Members of the Putative Class)

       56.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       57.     Section 1692f of the FDCPA prohibits a debt collector from using unfair and

unconscionable means to collect or attempt to collect any debt. 15 U.S.C. §1692f


                                                8
 Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.31 Filed 03/23/21 Page 9 of 11




       58.      Defendant violated 15 U.S.C. §1692f by (1) repeatedly placing collection calls to

Plaintiff after Plaintiff requested that the calls cease; and (2) conducting a “hard inquiry” on

Plaintiff’s Experian credit report in an effort to compel payment on the subject debt.

       59.      Defendant’s overall conduct of placing unwanted harassing phone calls to Plaintiff

and accessing Plaintiff’s credit report through a “hard inquiry” is objectively unfair and

unconscionable.

       WHEREFORE, Plaintiff, TONYA E. BOSTIC, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendant, as follows:

             A. Granting certification of the proposed class, including the designation of Plaintiff
                as the named representative, and the appointment of the undersigned as Class
                Counsel.
             B. Declaring that the practices complained of herein are unlawful and violate the Fair
                Debt Collection Practices Act.
             C. Enjoining Defendant from accessing consumer credit reports through a “hard
                inquiry” in an effort to compel payment on the debts that Defendant is collecting
                on behalf of a third party.
             D. Awarding Plaintiff and the class members actual damages, in an amount to be
                determined at trial, for each of the underlying FDCPA violations.
             E. Awarding Plaintiff and the class members statutory damages of $1,000.00 for each
                violation of the FDCPA pursuant to 15 U.S.C. §1692k.
             F. Awarding Plaintiff her reasonable attorney’s fees and costs.
             G. Awarding any other relief this Honorable Court deems just and proper.

                                           COUNT III:
                           Defendant’s Violations of 15 U.S.C. § 1692g(b)
                                      (Plaintiff individually)

       60.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                                  9
Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.32 Filed 03/23/21 Page 10 of 11




                               Violations of 15 U.S.C. § 1692g(b)

        61.    Section 1692g(b) of the FDCPA provides, in pertinent part:

               If the consumer notifies the debt collector in writing within the thirty-day
               period described in [§1692g(a)] that the debt, or any portion thereof, is
               disputed, or that the consumer requests the name and address of the
               original creditor, the debt collector shall cease collection of the debt, or any
               disputed portion thereof, until the debt collector obtains verification of
               the debt…….

        62.    As set forth above, Plaintiff sent a dispute letter to Autovest disputing the subject

debt and requesting validation of the same.

        63.    Upon information and belief, Autovest forwarded Plaintiff’s dispute letter to

Defendant, and therefore Defendant had actual knowledge that Plaintiff disputed the subject debt

and requested validation of the same.

        64.    Defendant violated 15 U.S.C. § 1692g(b) by continuing its efforts to collect the

subject debt after Plaintiff requested validation of the subject debt and before the subject debt was

validated.

        65.    As a result of Defendant’s conduct, Plaintiff was subjected to collection activity

that is explicitly prohibited by the FDCPA.

        66.    As a result of Defendant’s conduct, Plaintiff was deprived of critical protections

afforded to consumers by the FDCPA.

        67.    As a result of Defendant’s conduct, Plaintiff suffered emotional distress and mental

anguish as she was forced to submit to continued harassing collection activity relating to a disputed

debt.

        WHEREFORE, Plaintiff, TONYA E. BOSTIC, requests the following relief:

        A.     a finding that Defendant violated 15 U.S.C. §1692g(b);
        B.     an order enjoining Defendant from further violations of 15 U.S.C. §1692g(b);
                                                 10
Case 2:21-cv-10419-PDB-EAS ECF No. 8, PageID.33 Filed 03/23/21 Page 11 of 11




      C.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s
             violations of the FDCPA;
      D.     an award of statutory damages to Plaintiff, as the Court may allow, but not
             exceeding $1,000;
      E.     an award of reasonable attorney’s fees and costs; and
      F.     an award of such other relief as this Court deems just and proper.

                               DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.


Date: March 23, 2021                                        Respectfully Submitted,

                                                            TONYA E. BOSTIC

                                                            By: /s/ Mohammed O. Badwan

                                                            Mohammed O. Badwan, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S. Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8180
                                                            mbadwan@sulaimanlaw.com




                                               11
